UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934  26February2013 Commission File No. 001-32846 CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,  Dublin 22, Ireland.  (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ﻿ ﻿ N E W S R E L E A S E 26 February 2013 CRH ASSET SWAP WITH CEMENTOS PORTLAND VALDERRIVAS SA CRH plc ("CRH") and Cementos Portland Valderrivas SA ("CPV") have on 25th February reached agreement, effective immediately, on an asset swap in relation to certain Spanish assets. CRH will transfer its 26% stake in Corporacion Uniland SA to CPV. In consideration, CPV will transfer its 99% stake in Cementos Lemona SA to CRH. Cementos Lemona is an integrated cement, RMC and aggregates business located close to Bilbao in the Basque region of Northern Spain. Further, CRH will acquire Southern Cement Limited, a cement importation business, based in Ipswich, England as part of thetransaction. As part of the transaction CRH and CPV will terminate all legal disputes with each other. Contact CRH at Dublin 404 1000 (+) Myles Lee Chief Executive Albert Manifold Chief Operating Officer Maeve Carton Finance Director CRH plc, Belgard Castle, Clondalkin, Dublin 22, Ireland TELEPHONE + FAX + E-MAIL: mail@crh.com WEBSITE: www.crh.com Registered Office, 42 Fitzwilliam Square, Dublin 2, Ireland ﻿ SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CRH public limited company (Registrant) Date26 February2013 By:/s/Maeve Carton M. Carton Finance Director
